Exhibit 99.1 GRAYSON BANKSHARES, INC. Financial Report December 31, 2009 113 West Main Street s Post Office Box 186 Independence, Virginia24348 (276) 773-2811 East Independence (276) 773-2811 Elk Creek (276) 655-4011 Galax (276) 238-2411 Troutdale (276) 677-3722 Sparta (336) 372-2811 Carroll (276) 238-8112 Hillsville (276) 728-2810 Whitetop (276) 388-3811 Wytheville (276) 228-6050 Message to Shareholders Dear Fellow Shareholders, It is our pleasure to present our 4th Quarter, 2009 Financial Report to you. We finished the year with total assets of $369,601,921, up $1,404,997, or 0.38% for the year.Net loans decreased by $1,261,037, or 0.47%, while deposits increased by $7,753,042, or 2.54% over the course of the year. Stockholders’ equity totaled $30,539,945 at December 31, 2009 compared to $29,016,695 at December 31, 2008, representing an increase of $1,523,250, or 5.25%. The book value of our stock at December 31, 2009 totaled $17.77 per share.Dividends of 10 cents per share were declared and paid in December, for a total of 40 cents per share for the year. The Company recorded net income of $50,941 for the quarter ended December 31, 2009 compared to a net loss of $218,973 for the same quarter in 2008.Earnings for the year totaled $882,719, compared to $754,359 for the prior year. A more detailed analysis of the Company’s financial condition and results of operations for 2009 will be available in the Company’s Annual Report which you will receive in coming weeks along with proxy materials for the Company’s annual meeting to be held on May 11, 2010. As always, we appreciate your support, welcome your comments and the opportunity to serve you. Sincerely, Jacky K. Anderson President and CEO Consolidated Balance Sheets December 31, December 31, Assets Cash and due from banks $ $ Federal funds sold Investment securities Loans Less allowance for loan losses Net loans Properties and equipment Accrued interest receivable Other assets Total assets $ $ Liabilities Demand deposits $ $ Interest-bearing demand deposits Savings deposits Large denomination time deposits Other time deposits Total deposits FHLB Advances Other Borrowings Accrued interest payable Other liabilities Total liabilities Commitments and contingencies Stockholders’ equity Preferred stock, $25 par value; 500,000 shares authorized; none outstanding - - Common stock, $1.25 par value; 2,000,000 shares authorized; 1,718,968 shares issued and outstanding Surplus Retained earnings Accumulated other comprehensive income (loss) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Officers Julian L. Givens Chairman of the Board Jacky K. Anderson President & CEO Dennis B. Gambill Vice President Brenda C. Smith Secretary Blake M. Edwards Chief Financial Officer Consolidated Statements of Operations Three Months Ended December 31, Year Ended December 31, Interest income Loans and fees on loans $ Interest on securities Federal funds sold Total interest income Interest expense Deposits FHLB Advances Other Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other income Service charges on deposit accounts Other income ) Total other income Other expenses Salaries and employee benefits Occupancy expense Equipment expense Other expense Total other expense Net income before income taxes ) ) Income taxes ) ) ) Net income $ Net income $ $ ) $ $ Net income per share $ $ ) $ $ Weighted average shares outstanding Board of Directors Julian L. Givens Retired Physician Carl J. Richardson Retired Jacky K. Anderson Grayson BankShares, Inc. and The Grayson National Bank Jean W. Lindsey Walters’ Drug, Inc. Dennis B. Gambill Grayson BankShares, Inc. and The Grayson National Bank Jack E. Guynn, Jr. Guynn Enterprises, Inc. Charles T. Sturgill Retired Grayson County Clerk of Court J. David Vaughan Vaughan Furniture Thomas M. Jackson, Jr. Attorney Bryan L. Edwards Sparta Town Manager Hayden H. Horney Wythe County Clerk of Court Member Federal Deposit Insurance Corporation
